Case: 12-10076         Date Filed: 01/29/2013   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10076
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 4:99-cr-10035-KMM-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

JERMAINE MATHIS,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 29, 2013)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 12-10076      Date Filed: 01/29/2013      Page: 2 of 3

       Jermaine Mathis appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence based on Amendment 750 to the

Sentencing Guidelines. Mathis was sentenced as a career offender pursuant to

U.S.S.G. § 4B1.1. On appeal, he concedes the limited scope of § 3582(c)(2)

proceedings, but urges this Court to review the drug quantity findings at

sentencing in the interest of justice.1

       “[W]e review de novo the district court’s legal conclusions regarding the

scope of its authority under the Sentencing Guidelines.” United States v. Moore,

541 F.3d 1323, 1326 (11th Cir. 2008). A district court may not reduce a

defendant’s term of imprisonment unless the defendant’s sentence was based upon

a sentencing range that the Sentencing Commission subsequently lowered, the

district court considers the 18 U.S.C. § 3553(a) factors, and the reduction is

consistent with applicable policy statements issued by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2).

           Mathis’s sentence was based on his career-offender enhancement, and

Amendment 750 therefore had no effect on his sentencing range under § 4B1.1.

See Moore, 541 F.3d at 1327 (holding that when a defendant is sentenced as a


       1
          Mathis requests that, in the alternative to granting a sentence reduction, this Court
reopen his prior 28 U.S.C. § 2255 motion to vacate, which was denied in 2007. Mathis may not
use his § 3582(c)(2) motion to reopen his § 2255 motion to vacate. See 28 U.S.C. § 2255(h).

                                               2
              Case: 12-10076     Date Filed: 01/29/2013   Page: 3 of 3

career offender, the sentence is “based on” the guideline ranges applicable to

career offenders under § 4B1.1, not the levels set forth in § 2D1.1). Moreover, the

district court was not permitted to change any of the original sentencing

calculations in the § 3582(c)(2) proceedings except those affected by a retroactive

guideline amendment. See United States v. Bravo, 203 F.3d 778, 781 (11th Cir.

2000). Therefore, Mathis is ineligible for relief under § 3582(c)(2), and the

district court did not err in denying his motion.

      AFFIRMED.




                                          3